Citation Nr: 1212792	
Decision Date: 04/09/12    Archive Date: 04/19/12

DOCKET NO.  08-07 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a left knee disability and, if so, whether service connection is warranted.

2.  Entitlement to service connection for a left hip disability, to include as secondary to the service-connected degenerative joint disease of the left ankle.

3.  Entitlement to service connection for a right hip disability, to include as secondary to the service-connected degenerative joint disease of the left ankle.

4.  Entitlement to service connection for a left foot disability, other than degenerative joint disease of the left ankle, to include as secondary to the service-connected left ankle condition.

5.  Entitlement to service connection for hemorrhoids, to include as secondary to irritable bowel syndrome.

6.  Entitlement to a rating higher than 30 percent for irritable bowel syndrome.  

7.  Entitlement to a rating higher than 10 percent for degenerative joint disease of the left ankle prior to May 12, 2009, and entitlement to a rating higher than 20 percent thereafter.  

8.  Entitlement to a rating higher than 70 percent for a mood disorder.

9.  Entitlement to an initial rating higher than 10 percent for degenerative disc disease of the lumbar spine.

10.  Entitlement to an initial rating higher than 10 percent for sciatic symptoms of the left lower extremity.  

11.  Entitlement to an earlier effective date than August 10, 2009, for the grant of service connection of sciatic symptoms of the left lower extremity.


REPRESENTATION

Appellant represented by:	Carol J. Ponton, Attorney at Law


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran had active service from September 1977 to September 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006, rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that reopened and denied the Veteran's claim for service connection for a left knee disability on the merits.  The decision also denied service connection for hemorrhoids and a left hip condition, as well as a claim for an increased rating higher than 10 percent for degenerative joint disease of the left ankle.  In June 2011 rating decisions, the RO increased the Veteran's disability rating for the left ankle disability to 20 percent, effective May 12, 2009.  The Veteran continued his appeal for higher ratings.  In February 2008 the Veteran requested a Board hearing to be held at the RO.  Thereafter, in a statement in August 2011, the Veteran reported that he did not want to attend a hearing before the Board.

This matter also comes from a June 2010 rating decision that denied the Veteran's claims for service connection for a right hip condition and a left foot disability, to include as secondary to degenerative joint disease of the left ankle.  The rating decision also denied the Veteran's claim for a rating higher than 30 percent for a mood disorder, and granted a 100 percent disability rating, effective June 29, 2009, for hospitalization over 21 days, and continued the Veteran's 30 percent disability rating effective August 1, 2009.  Thereafter, by a rating decision in June 2011 the RO increased the Veteran's disability rating for a mood disorder to 70 percent effective March 23, 2009, other than the assigned period of a temporary evaluation of 100 percent.  

Additionally, this matter arises from rating decisions in June 2011 that granted service connection for degenerative disc disease of the lumbar spine as secondary to degenerative joint disease of the left ankle, and left leg sciatica, and assigned initial disability ratings of 10 percent, respectively.  The Veteran appealed for higher ratings.  The Veteran also appealed for an earlier effective date than August 10, 2009, for the grant of service connection for sciatic symptoms of the left lower extremity.  Finally, this matter comes from a rating decision in September 2010 that denied the Veteran's claim for a rating higher than 30 percent for irritable bowel syndrome.  

As a final introductory matter, in a June 2011 statement of the case (SOC), the RO first adjudicated the claim of entitlement to service connection for a right leg condition.  A SOC must contain a summary of the evidence in the case relating to the issue with which the appellant or representative has expressed disagreement.  38 C.F.R. § 19.29(a) (2011).  However, the RO never issued a formal adjudication in a rating decision and the appellant did not submit a notice of disagreement for this claim before the SOC was provided to the appellant.  As the agency of original jurisdiction (AOJ) has not yet adjudicated this issue in a formal rating decision, the Board does not have jurisdiction, and it is referred back to the AOJ for appropriate action. 

The decision below reopens the claim of service connection for a left knee disability and addresses the rating claim pertaining to irritable bowel syndrome.  The reopened claim and the remaining claims on appeal are addressed in the remand that follows the Board's decision.


FINDINGS OF FACT

1.  A March 1996 rating decision denied service connection for a left knee condition.  After the Veteran was notified of the adverse determination and of his procedural and appellate rights, he failed to perfect an appeal and the rating decision became final.

2.  The evidence received since the March 1996 rating decision that denied the claim for service connection for a left knee condition is new in that it is not cumulative and was not previously considered by decision makers.  The evidence is also material because it raises a reasonable possibility of substantiating the claim for service connection.

3.  The Veteran's irritable bowel syndrome is manifested by severe symptoms, to include alternating constipation and diarrhea, with more or less constant abdominal distress.  



CONCLUSIONS OF LAW

1.  The March 1996 rating decision that denied service connection for a left knee condition is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 20.302, 20.1103 (1995).

2.  New and material evidence sufficient to reopen a previously denied claim of service connection for a left knee disability has been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  The criteria for a disability rating in excess of 30 percent for irritable bowel syndrome have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.114, Diagnostic Code 7319 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and to Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

In a new and material evidence claim, VA must provide notice to the claimant of the evidence and information that is necessary to reopen the claim and the evidence and information that is necessary to establish the underlying claim for the benefits sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claims with an adjudication of the claims by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the Veteran, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in June 2006, April 2009, and November 2009.  Additionally, the issue of whether new and material evidence has been submitted to reopen the claim for service connection for a left knee disability is being resolved in favor of the Veteran.  Therefore, the Board finds that the notice requirements for a claim of new and material evidence are no longer applicable. 

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Sanders, 129 S. Ct. at 1696 (burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield, 444 F.3d at 1328.

Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the adjudication in the June 2011 SOC and supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claims herein decided.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist her in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

New and Material Evidence

In a rating decision in March 1996, the RO denied service connection for a left knee condition based on the finding that while a VA examiner etiologically related a left knee condition to an injury in service, the opinion was not based on a review of the claims file, and it was not supported by the medical evidence of record, thus there was no competent medical evidence that causally linked the Veteran's left knee condition to service.  After the Veteran was notified of the adverse determination and of his procedural and appellate rights, he failed to perfect an appeal and the rating decision became final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 20.302, 20.1103 (1995).

Although the RO reopened and denied the claim on the merits in a November 2006 rating decision, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  If the Board finds that no such evidence has been offered, that is where the analysis must end.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

A claim for service connection may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108 (West 2002); Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed this application to reopen the claim in May 2006.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate a claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  Only evidence presented since the last final denial on any basis will be considered, in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

At the time of the March 1996 rating decision, the evidence included service treatment records, which showed that in 1978, the Veteran complained of pain and numbness in the left lower extremity due to an injury incurred during airborne training in February 1978.  X-rays of the left lower extremity were negative, other than early degenerative joint disease of the left ankle.  The Veteran was given a profile for limited duty.  Post-service medical records that were associated with the claims file noted a post-service motorcycle accident and complaints of left knee pain starting in 1993.  Also of record was a VA examination report in July 1995, that contained diagnoses of residuals of a contusion to the medial condyle on the left knee, residuals of a left ankle contusion, and residuals of a stress fracture of the left tibia, along with an opinion that the Veteran's left lower extremity complaints were etiologically related to the 1978 in-service airborne training injury.  In a rating decision in March 1996, the RO denied the Veteran's claim on the basis that the examiner's opinion was not based on a review of claims file, to include the service medical records and evidence of a post-service motorcycle injury in 1991.  As a result, the RO found that there was no competent medical evidence to show that the left knee condition was incurred in or caused by his service.

Evidence added to the record since the time of the last final decision includes a January 1998 VA joints examination report that recorded findings of chronic left knee strain, and a VA gastrointestinal examination report in January 1998, wherein the examiner opined that the Veteran's left leg stress fracture was due to the same in-service injury for which service connection had been established for a left ankle disability.  The examiner further noted that it was certainly as likely as not that the left knee complaints and history of stress fracture were one and the same.  Statements from the Veteran asserting that his left knee disability is caused or aggravated by the service-connected degenerative joint disease of the left ankle have also been added to the record.  Moreover, an October 2006 VA examiner determined that he could not relate the Veteran's left knee disability to the left ankle without resorting to mere speculation.  A VA medical opinion was obtained in August 2010, which noted that the Veteran attributed multiple conditions related to the left ankle disability and it would be speculative to relate any causal relationship or aggravation of his ankle problem to the other limbs.  Additionally, in a rating decision in June 2011, the RO granted service connection for degenerative disc disease of the lumbar spine and left leg sciatica. 

The Board finds that the medical opinion of the VA examiner in January 1998, that etiologically linked the Veteran's left knee condition to an injury in service and examination findings of chronic left knee strain, are sufficient to reopen the claim, because that evidence was not previously considered by agency decision makers, is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claim, that is, a nexus between the Veteran's left knee disability and service, and together with previously considered evidence of record, raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.  The Veteran's reports of an in-service injury to the left knee, and clinical findings, are presumed credible for the purpose of determining whether the evidence is material.

Accordingly, the Board finds that new and material evidence has been submitted.  The claim for service connection for a left knee disability is reopened.  To that extent only, the claim is allowed.  The underlying service connection claim is addressed in the remand section.

Increased Rating for Irritable Bowel Syndrome

The Veteran contends that he is entitled to a rating higher than 30 percent for irritable bowel syndrome because his disability is more disabling than currently evaluated.  

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2011).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath, 1 Vet. App. at 589.

Words such as "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2011).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2011). 

There are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  Consequently, certain coexisting diseases in this area, as indicated in the instruction under the title "Diseases of the Digestive System," do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in 38 C.F.R. § 4.14.  38 C.F.R. § 4.113 (2011). 

Disabilities of the digestive system are rated in accordance with 38 C.F.R. § 4.114, Diagnostic Codes 7200 to 7348.  Section 4.114 provides that ratings under Diagnostic Code 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, will not be combined with each other.  A single disability rating will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher disability rating where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114 (2011). 

The Veteran's irritable bowel syndrome is rated as 30 percent disabling under 38 C.F.R. § 4.114, Diagnostic Code 7319.  Under that diagnostic code, the maximum 30 percent schedular disability rating is in order when the disability is severe, with diarrhea, or with alternating diarrhea and constipation, with more or less constant abdominal distress.  38 C.F.R. § 4.114, Diagnostic Code 7319. 

By a rating decision in October 1984, the RO granted service connection for irritable bowel syndrome, and assigned a disability rating of 30 percent under Diagnostic Code 7319.  The Veteran submitted the current claim for an increased rating in March 2009.  

VA treatment notes show treatment for irritable bowel syndrome with severe symptoms of diarrhea and abdominal cramping.  An April 2009 clinical treatment record shows that a recent colonoscopy revealed mild edema and chronic inflammation.  The Veteran continued to have a difficult time regulating his bowels.  The Veteran reported a problem with hemorrhoids related to his diarrhea.  Subsequent treatment records show continued treatment for irritable bowel syndrome.  A July 2009 CT scan revealed mild nonspecific mucosal thickening of the distal sigmoid colon and rectum which could represent an infectious or inflammatory colitis.  

On VA examination in May 2009, the Veteran complained of daily nausea, moderate constant pain, diarrhea more than six times a day, and weekly constipation.  There was tenderness on examination.  Reportedly, his disability was progressively worse.  The Veteran denied a history of Crohn's disease or ulcerative colitis.  The examiner noted no history of trauma to the intestines, intestinal neoplasm, weight change, significant weight loss or malnutrition, anemia, abdominal mass, vomiting, fistula, episodes of colic, or abdominal distension consistent with partial bowel obstruction.  It was noted that a recent colonoscopy revealed mild chronic inflammation.  The examiner opined that the Veteran's irritable bowel syndrome had a significant occupational impact due to fecal incontinence and frequent diarrhea that could result in increased tardiness.  

On VA examination in August 2010, the Veteran complained of stomach cramps increasing in severity.  He reported daily nausea, severe constant abdominal pain, diarrhea more than six times a day, bloating, fatigue, vomiting several times a week, and alternating diarrhea and constipation.  There was tenderness on examination. Reportedly, his disability was progressively worse.  There was no sotomy present.  The examiner noted no history of trauma to the intestines, intestinal neoplasm, weight change, significant weight loss or malnutrition, anemia, abdominal mass, vomiting, fistula, episodes of colic, or abdominal distension consistent with partial bowel obstruction.  The examiner opined that the Veteran irritable bowel syndrome had a significant occupational impact.  While the examiner opined that the Veteran was employable, his irritable bowel syndrome symptoms would make it difficult to maintain a job unless accommodations were made.  

Under Diagnostic Code 7319, the maximum rating allowable is 30 percent, denoting severe symptoms.  As such, the Board finds that an increased rating is not available under that diagnostic code.  Further, based on the foregoing evidence of record, the Board finds that such rating more closely approximates the disability picture, including severe frequent episodes of diarrhea, daily nausea, severe constant abdominal pain, bloating, fatigue, vomiting several times a week, and alternating diarrhea and constipation, as a result of irritable bowel syndrome. 

The Board has considered whether the Veteran could receive a higher rating under any other diagnostic code, but has found none.  In this regard, the Board notes that the Veteran does not have diagnoses of and is not service connected for pancreatitis, hepatitis C, hepatitis B, gastritis, ulcer, any kind of colitis, hernia, or malignant neoplasms.  There is no evidence of obstruction as shown by x-ray, frequent and prolonged episodes of severe colic distension, nausea, vomiting, ruptured appendix or perforated ulcer.  Therefore, a higher disability rating under any other diagnostic code provision is not in order. 

Additionally, the Board has considered the statements of the Veteran as to the extent of his current symptoms.  He is competent to report that his symptoms are worse.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, in evaluating a claim for an increased schedular rating, VA must only consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals. Massey v. Brown, 7 Vet. App. 204 (1994).  To the extent that the Veteran argues or suggests that the clinical data supports an increased disability rating or that the rating criteria should not be employed, he is not competent to make such an assertion. 

After reviewing all pertinent provisions, the Board can find no basis on which to assign a higher or separate disability rating.  The preponderance of the evidence is against a disability rating in excess of 30 percent, which is the highest allowable schedular rating, for the Veteran's irritable bowel syndrome and that claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2011) Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The above determination is based upon consideration of applicable rating provisions.  It should also be pointed out that there is no showing that the Veteran's irritable bowel syndrome has reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2011).  The symptoms of his disability have been accurately reflected by the schedular criteria.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).


ORDER

The claim for service connection for a left knee disability is reopened; to this extent, the appeal of this issue is granted. 

A rating higher than 30 percent for irritable bowel syndrome is denied.


REMAND

VA has a duty to assist claimants in the development of facts pertinent to claims and VA must accomplish additional development of the evidence if the record before it is inadequate.  38 U.S.C.A. § 5103A.  The Board finds that proper adjudication of the remaining claims requires additional development and a remand is necessary.

First, the Veteran contends that he is entitled to service connection for a left knee disability, a left foot disability, and a bilateral hip disability, as secondary to the service-connected degenerative joint disease of the left ankle. 

A disability may be service-connected if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  When aggravation of a nonservice-connected condition is proximately due to or the result of a service-connected condition, a veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  While the claims file reflects that the Veteran was afforded VA joints examinations in relation to his claims for service connection, the Board finds that the medical evidence of record is inadequate to decide these claims. 

With regards to the left knee disability, a VA examiner in July 1995 diagnosed residuals of a contusion to the medial condyle on the left knee, and residuals of a stress fracture of the left tibia, and opined that that the Veteran's left lower extremity complaints were etiologically related to the 1978 in-service airborne training injury.  In a rating decision in March 1996, the RO denied the Veteran's claim on the basis that the examiner's opinion was not based on a review of claims file, to include the service medical records and evidence of a post-service motorcycle injury in 1991. 

On VA examination in October 2006, the examiner diagnosed mild degenerative joint disease of the left hip and left knee strain, and determined that he could not render an opinion as to whether the Veteran's left hip or left knee disability were secondary to the service-connected degenerative joint disease of the left ankle without resorting to speculation.  Thereafter, a VA examiner in April 2010 opined that no left foot or right hip disability was caused or aggravated by the service-connected degenerative joint disease of the left ankle; however, an opinion regarding service connection on a direct basis was not rendered.  It is unclear from the examination report what is the nature of the Veteran's right hip and left foot conditions.

A VA medical opinion was obtained in August 2010.  Following a review of the claims file, the examiner noted that the Veteran attributed multiple conditions related to the left ankle disability, to include a right hip condition.  The examiner indicated that there was no evidence in the literature to support a causative relationship between degenerative joint disease or instability of the ankle and other extremity disabilities.  While there was a theoretical possibility that people with an altered gait could put more stress on another joint there was no proof and no consensus among medical experts that this would happen.  Accordingly, absent such proof, it would be speculative to relate any causal relationship or aggravation of his ankle problem to the other limbs.  The examiner did not specifically address whether the Veteran left knee and left hip disabilities were caused or aggravated by the degenerative joint disease of the left ankle, nor is the nature of the Veteran's right hip condition clear.  

Accordingly, the Veteran's claims must be remanded so that a medical opinion can be obtained as to the exact nature and etiology of his claimed right hip, left foot, left knee, and left hip disorders, and whether it is at least as likely as not that these disabilities were caused or aggravated by his military service, including his reported in-service injury, or a service-connected disability, including degenerative joint disease of the left ankle, degenerative disc disease of the lumbar spine and left lower extremity sciatica.  Thus, the Board finds it necessary to remand for a VA examination and etiological opinion to fairly decide the merits of his service connection claims.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Robinette v. Brown, 8 Vet. App. 69 (1995). 

Next, the Veteran contends that he is entitled to service connection for hemorrhoids as secondary to the service-connected irritable bowel syndrome.  The Veteran underwent a colonoscopy and ileoscopy in January 1999, which revealed internal hemorrhoids.  A VA clinical treatment note in April 2009 recorded a finding of hemorrhoids with diarrhea.  On VA examination in October 2006, the Veteran reported a history of intermittent problems with hemorrhoids since the early 1980's.  The examiner noted that a February 2006 colonoscopy revealed internal hemorrhoids.  The examiner diagnosed internal hemorrhoids and determined that he could not render an opinion as to whether the Veteran's hemorrhoids were secondary to the service-connected irritable bowel syndrome without resorting to speculation.  The Board observes that statements like this from doctors are, for all intents and purposes, inconclusive as to the origin of a disability.  Warren v. Brown, 6 Vet. App. 4 (1993); Sklar v. Brown, 5 Vet. App. 104 (1993).  The Board thus finds that an examination and opinion addressing whether the Veteran's disorder was caused or aggravated by his service-connected irritable bowel syndrome is necessary in order to fairly decide the merits of the Veteran's claim.

Next, with regards to the Veteran's claims increased ratings for the service-connected degenerative joint disease of the left ankle and the claim for a rating higher than 70 percent for a mood disorder, in a statement in August 2011, the Veteran's representative requested a hearing before a Decision Review Officer (DRO) at the RO specifically in relation to the claims.  As such, a hearing before a DRO at the RO has not yet been conducted and the RO should schedule such a hearing for these claims.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2011). 

Finally, in June 2011 rating decisions, the RO granted service connection for degenerative disc disease of the lumbar spine as secondary to degenerative joint disease of the left ankle, and left leg sciatica, and assigned initial disability ratings of 10 percent, respectively.  In statements in August 2011, the Veteran appealed for higher ratings.  The Veteran also appealed for an earlier effective date than August 10, 2009, for the grant of service connection for sciatic symptoms of the left lower extremity.  The August 2011 statements constitute a timely notice of disagreement (NOD) with the June 2011 rating decisions.  The RO has not issued a SOC in response to the NOD.  Under these circumstances, the Board is required to remand the matter for issuance of a SOC addressing the claims for initial higher ratings for degenerative disc disease of the lumbar spine and for sciatic symptoms of the left lower extremity, and the claim for entitlement to an earlier effective date than August 10, 2009, for the grant of service connection of sciatic symptoms of the left lower extremity.  Manlicon v. West, 12 Vet. App. 238 (1999). 

Accordingly, these issues are REMANDED for the following actions:

1.  Issue a statement of the case in response to the August 2011 notice of disagreement regarding the issues of initial higher ratings for degenerative disc disease of the lumbar spine and for sciatic symptoms of the left lower extremity, and the claim for entitlement to an earlier effective date than August 10, 2009, for the grant of service connection for sciatic symptoms of the left lower extremity.  Inform the Veteran of his appeal rights.

2.  Schedule the Veteran for a hearing before a Decision Review Officer to be held at the RO in connection with his appeal for increased ratings for a psychiatric condition, to include mood disorder with associated irritable bowel syndrome, and the claim for an increased rating for degenerative joint disease of the left ankle.

3.  Then, schedule the Veteran for an appropriate VA examination to determine the current nature and etiology of the Veteran's claimed hemorrhoids.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2011).)  The claims folder should be made available to and reviewed by the examiner, to include private and VA treatment record showing colonoscopy findings consistent with internal hemorrhoids, and the VA examination report in October 2006.  The rationale for all opinions, with citation to relevant medical findings or medical authority, must be provided.  All necessary tests should be performed and all findings should be reported in detail. 

a) The examiner should diagnose all rectal disabilities, to include hemorrhoids, found to be present.

b) Is it at least as likely as not (50 percent or greater probability) that any currently diagnosed hemorrhoid disability is etiologically related to service?  The examiner must consider lay statements regarding in-service and post-service symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

c) Is it at least as likely as not (50 percent or greater probability) that any currently diagnosed hemorrhoid disability was caused by a service-connected disability, to include irritable bowel syndrome?

d) Is it at least as likely as not (50 percent or greater probability) that any currently diagnosed hemorrhoid disability was aggravated (permanently increased in severity beyond the natural progress of the condition) by a service-connected disability, to include irritable bowel syndrome?  If aggravation is found, the examiner should provide the baseline manifestations of the Veteran's hemorrhoid disability found prior to aggravation and the increased manifestations which, in the examiner's opinion, are proximately due to a service-connected disability, to include irritable bowel syndrome. 

4.  Also, schedule the Veteran for an appropriate VA examination to determine the current nature and etiology of the Veteran's claimed left knee disability, left foot disability, and a bilateral hip disability.  The claims folder should be made available to and reviewed by the examiner, to include service medical records; VA examination reports in July 1995, October 2006, April 2010, and August 2010; and post-service medical records that document a motorcycle injury in 1991-92. 
The rationale for all opinions, with citation to relevant medical findings or medical authority, must be provided.  All necessary tests should be performed and all findings should be reported in detail. 

a)  The examiner should diagnose any left knee disability, right hip disability, left hip disability, and left foot disability, other than degenerative joint disease of the left ankle, found to be present.

b) Is it at least as likely as not (50 percent or greater probability) that any currently diagnosed left knee disability, left foot disability, right hip disability, or left hip disability, found to be present, is etiologically related to service?  The examiner must consider lay statements regarding in-service and post-service symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

c) Is it at least as likely as not (50 percent or greater probability) that any currently diagnosed left knee disability, left foot disability, right hip disability, or left hip disability, found to be present, was caused by a service-connected disability, to include degenerative joint disease of the left ankle, degenerative disc disease of the lumbar spine and left lower extremity sciatica?

d) Is it at least as likely as not (50 percent or greater probability) that any currently diagnosed left knee disability, left foot disability, right hip disability, or left hip disability, found to be present, was aggravated (permanently increased in severity beyond the natural progress of the condition) by a service-connected disability, to include degenerative joint disease of the left ankle, degenerative disc disease of the lumbar spine and left lower extremity sciatica?  If aggravation is found, the examiner should provide the baseline manifestations of the Veteran's left knee disability, left foot disability, right hip disability, or left hip disability, found prior to aggravation and the increased manifestations which, in the examiner's opinion, are proximately due to a service-connected disability, to include degenerative joint disease of the left ankle, degenerative disc disease of the lumbar spine and left lower extremity sciatica. 

5.  After the requested examinations have been completed, the reports should be reviewed to ensure that they are in complete compliance with the directives of this remand.  If a report is deficient in any manner, it should be returned to the examiner for corrective action.

6.  Finally, readjudicate the claims remaining on appeal.  If any action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


